IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 34 WM 2014
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
BRITTANY LEIGH WILLIAMS,      :
                              :
                Petitioner    :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file a Petition

for Allowance of Appeal within 15 days of this order.




      Mr. Justice Stevens would deny the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc.